—Order and judgment unanimously modified on the law and as modified affirmed with costs to plaintiff in accordance with the following Memorandum: Supreme Court should have granted in part plaintiff’s motion. The court should have awarded plaintiff partial summary judgment on the first cause of action in the amount of $35,666.70, plus interest at the statutory rate (see, CPLR 5004) commencing from the due dates of the rent in 1992. Defendant concedes that it owes plaintiff that amount for back rent. Although it appears that plaintiff is entitled to an additional amount as alleged in its fourth cause of action, we cannot ascertain that amount on the record before us. (Appeal from Order and Judgment of Supreme Court, Erie County, Doyle, J.—Summary Judgment.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.